Citation Nr: 9926234	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1941 to 
April 1942 and May 1945 to June 1946; he died in March 1983 
at age 72.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) May 1998 rating decision which 
declined to reopen the claim of service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  By August 1988 determination, the RO declined to reopen 
the claim of service connection for the cause of the 
veteran's death; no timely appeal was initiated thereafter.

2.  Evidence received in support of the application to reopen 
the claim of service connection for the cause of the 
veteran's death, since the August 1988 RO determination, is 
redundant and cumulative.  


CONCLUSIONS OF LAW

1.  The August 1988 RO determination, which declined to 
reopen the claim of service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 4005 (West 1982) 
(now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.192 
(1988) (now 38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death was 
initially denied by January 1984 RO rating decision finding 
that the veteran's service-connected left leg disability was 
not related to the cause of his death, that it contributed 
materially or substantially to the cause of his death, or 
that his fatal hepatic insufficiency or metastatic carcinoma 
were related to his active service period; no timely appeal 
from that rating decision was filed following notification 
thereof.  

Subsequently, the appellant's application to reopen the claim 
of service connection for the cause of the veteran's death 
was denied by the RO in August 1988 finding that new and 
material evidence had not been submitted in support of the 
claim; that decision was not appealed in a timely fashion.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.192 (now 38 C.F.R. § 20.1103).  Accordingly, the August 
1988 RO determination declining to reopen the claim of 
service connection for the cause of the veteran's death 
constitutes the most recent final decision with regard to 
that claim, and it must be determined whether new and 
material evidence has been submitted since that decision.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A final RO 
rating decision is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998); Evans, 9 Vet. App. at 
285.

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters, 
12 Vet. App. at 206.  In addressing whether new and material 
evidence has been submitted, the Board must review the 
evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final RO determination in August 1988.  

Evidence of record at the time of the August 1988 RO 
determination declining to reopen the claim of service 
connection for the cause of the veteran's death included the 
veteran's service medical records showing treatment 
associated with musculoskeletal injuries and trauma.  On 
service separation medical examination in June 1946, it was 
indicated that he had malaria in 1942, and left, minimal 
pulmonary tuberculosis (PTB).  In December 1941, he sustained 
a combat-related wound to the left leg.  On medical 
examination while he was in the Philippine Army, dated in 
November 1948, fluoroscopy examination of the lungs revealed 
bilaterally enlarged hilus.

The veteran's service records reveal that he had active 
service in the Philippine Army from January 1929 to October 
1959, which included service in the Armed Forces of the 
United States from November 1941 to April 1942 and May 1945 
to June 1946 (as certified by the Service Department, AGUZ 
Form 632, in February 1974); status of former prisoner of war 
(POW), claimed by the veteran for the period April to October 
1942 (and which was corroborated by various evidence of 
record, including Philippine Army service records), was not 
verified by the Service Department.  

On VA medical examination in May 1974, the veteran indicated 
that he sustained various wounds and injuries during World 
War II combat and while he was a POW of the Imperial Japanese 
government.  On examination, a scar on the low back 
(allegedly a residual of bayonet wound), scars on left 
forearm (allegedly residuals of through and through gunshot 
wound), scar on the right thigh (allegedly a residual of 
bayonet wound), right leg scar (allegedly a residual of shell 
wound), left leg scar (allegedly a residuals of through and 
through gunshot wound), left, minimal PTB of undetermined 
activity, osteoarthritis of the lumbar spine, sacroiliac 
joints, and the left elbow, and chronic, mild 
glomerulonephritis were diagnosed.

On July 1974 Tuberculosis Review Board, it was indicated that 
April 1974 chest X-ray study was consistent with evidence of 
PTB, but as no other studies were available for comparison, 
it was believed that the veteran's PTB was of undetermined 
activity; sputum smears and cultures were negative for 
tuberculi bacilli.  Minimal, chronic, left  PTB, activity 
undetermined, was diagnosed.

By June 1975 RO rating decision, service connection was 
granted for residuals of gunshot wound to the left leg 
(muscle group XII injury), and a 10 percent rating was 
assigned; service connection was denied for PTB, residuals of 
beriberi, bayonet wounds to the back and right thigh, gunshot 
wound to the left forearm, right leg shell wound, malaria, 
low back and left iliac region disability and dysentery.  
This June 1975 RO rating decision was affirmed, in its 
entirety, by Board decision in December 1975.

August 1975 X-ray studies of the veteran's left leg reveal 
evidence of possible old traumatic injury in the mid-shaft of 
the medial border of the tibia.

In February 1976, the veteran requested reconsideration of 
the December 1975 Board decision, stressing that the claimed 
disabilities were in fact sustained during his active service 
period, that he was in fact a POW of the Imperial Japanese 
government, and that several of his disabilities were 
incurred while he was a POW; in support of his request, he 
submitted various records and affidavits suggesting that he 
was a POW from April to October 1942, and that he sustained 
various wounds and injuries while a POW.  

The veteran's February 1976 request for reconsideration of 
the December 1975 Board decision was denied by the Board in 
March 1976.

In July 1976, the veteran sought to establish a former POW 
status, submitting various evidence in support of his claim.  
In particular, the Affidavit for Philippine Army Personnel, 
dated in May 1946, indicates, inter alia, that he was awarded 
the Purple Heart Medal, and that he was a POW from April to 
October 1942.  

A July 1976 reply from the Service Department, submitted in 
response to the above-indicated July 1976 application to 
establish the veteran's former POW status, indicates that no 
change was warranted in the Department's February 1974 
certification of the dates of his recognized active service 
period (see July 12, 1976 VA Form 07-3101).  Accordingly, 
recognition of the claimed former POW status was denied by RO 
determinations in August, September, and October 1976.  

VA medical treatment records in December 1977 and February 
1978 reveal reports of pain and numbness in the veteran's 
left leg.  On examination, there was no evidence of changes 
in the condition of the left leg.

In December 1983, the appellant filed a claim of service 
connection for the cause of the veteran's death submitting, 
in pertinent part, the deceased veteran's death certificate.  
The death certificate reveals that he died on March [redacted], 
1983 at age 72.  The condition causing his death is listed as 
hepatic insufficiency due to metastatic cancer, probably 
"periampullary;" other condition contributing to death is 
listed as minimal PTB; it is not clear whether an autopsy was 
performed.

Entitlement to service connection for the cause of the 
veteran's death was denied by RO rating decision in January 
1984; no timely appeal therefrom was filed.

In July 1986, the appellant filed an application to reopen 
her claim of service connection for the cause of the 
veteran's death.  In support of her application, she 
submitted a duplicate copy the veteran's death certificate 
and an unsigned March 1958 Philippine Army service record, 
Unit Statement of Service, listing a chronological history of 
the veteran's service in the Philippine Army.

A July 1988 certification from the Veterans Memorial Medical 
Center (VMMC) indicates that the veteran was confined at that 
facility from February 4 to March [redacted], 1983 (the date of 
his death) with diagnoses of: spinal cord compression secondary 
to metastatic cancer at T4 level, primary site undetermined, 
jaundice secondary to hepatic metastasis, basal pneumonia, 
minimal PTB, left leg gunshot wound.  Enclosed 
hospitalization summary note reveals that spinal cord 
compression, probably secondary to metastatic carcinoma, was 
primarily responsible for the veteran's hospitalization.

Based on the foregoing, the appellant's application to reopen 
the claim of service connection for the cause of the 
veteran's death was denied by RO decision in August 1988.

Evidence submitted since the most recent final RO 
determination in August 1988 consists of the appellant's 
December 1997 application to reopen the claim, consisting of 
an RO hearing request.  At the March 1998 RO hearing, the 
appellant was informed of the need to submit new and material 
evidence in support of her claim before the claim could be 
reopened.  She testified that the veteran was hospitalized at 
the VMMC for more than a month prior to his death.

In her October 1998 substantive appeal, the appellant 
suggested that, prior to his death, the veteran's service-
connected left leg disability was manifested by continuous 
ulceration; she suggested that his service-connected 
disability resulted in sepsis which poisoned his blood and 
caused his death; she continued that even though hepatic 
insufficiency and PTB were listed as his cause of death, his 
service-connected left leg disability contributed to his 
death in that it caused sepsis.  She stated that, prior to 
death, he claimed service connection for PTB (based on 
aggravation) and, as PTB was shown to have caused his death, 
she should be awarded service connection for the cause of his 
death.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  
Such evidence is cumulative of evidence of record at the time 
of the most recent final RO decision declining to reopen her 
claim.  The only evidence submitted since August 1988 
consists of the appellant's own contention to the effect that 
the veteran's service-connected left leg disability caused 
his death or, in the alternative, that it materially or 
substantially contributed to his death.  As discussed above, 
however, conditions causing and/or contributing to his death 
in March 1983 are listed in his death certificate as hepatic 
insufficiency, metastatic carcinoma (probably periampullary), 
and minimal PTB.  The appellant's contention is redundant and 
cumulative as the RO had previously determined that the 
service-connected left leg disability did not cause his death 
or that it materially or substantially contributed to the 
cause of his death.  Such evidence is therefore neither new 
nor material; it does not provide a new factual basis on 
which the appellant's claim may be considered.  38 C.F.R. 
§§ 3.104, 3.156.

The appellant's recent contention that the veteran's minimal 
PTB, contributing to his death in March 1983, was incurred or 
aggravated in active service is likewise not new and material 
as it was previously considered and rejected by the RO (and 
was not appealed by the appellant).  Evidence which simply 
reiterates the aforementioned claimed sequence of events 
culminating in the veteran's death in March 1983 is merely 
redundant of evidence previously of record, and thus not new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The Board stresses that the appellant, as a lay person, is 
not competent to render a medical opinion that the veteran's 
service-connected left leg disability caused his death or 
that it materially or substantially contributed to the cause 
of his death.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Overall, the newly-furnished evidence is redundant and 
cumulative of evidence of record in August 1988; final 
decision of the RO is not subject to revision on the same 
factual basis.  Not a single piece of the newly-submitted 
evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
cause of the veteran's death.  See Hodge, 155 F.3d at 1363. 

Based on the finding that new and material evidence has not 
been submitted in support of the appellant's application to 
reopen the claim of service connection for the cause of the 
veteran's death, the claim may not be reopened and the Board 
lacks jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.



	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

